exhibit1063laureateof_image1.gif [exhibit1063laureateof_image1.gif]


August 15, 2017


Victoria Silbey
Malvern, Pennsylvania


Dear Victoria,
It is our pleasure to extend to you our offer of employment to join Laureate
Education, Inc. (the “Company”) as Senior Vice President, Secretary and Chief
Legal Officer reporting to Eilif Serck-Hanssen. This position is based in
Baltimore and the start date is September 7, 2017.
This offer is contingent upon satisfactory reference checks, completion of a
thorough background check, work documents, and submission of the appropriate
paperwork. As a condition to employment, you will be required to sign our
Confidentiality, Non-Disclosure and Covenant Not to Compete Agreement (“NDA”).
Your employment will be on an “at will” basis, and will be subject to the terms
and conditions contained in our Employee Handbook, our general employment
policies and practices, and such other reasonable and lawful policies, practices
and restrictions as the Company shall from time to time establish for its
similarly situated executives. Offer of employment is not a contract, either
express or implied. Your first 90 days of employment are considered an
introductory period.
Laureate is centered on the premise of being “Here for Good,” reflecting our
goal of operating with purpose and permanence. We believe that you will be an
excellent addition to our organization, thus helping us to achieve this common
goal. In return, we believe our culture will offer an excellent growth platform
for your career.
For this opportunity, we have prepared the following competitive offer:


Position:            Senior Vice President, Secretary, and General Counsel
Base Salary:
$530,000/ Annually, subject to review and adjustment by the Company

Annual Bonus:
Your target bonus is 100% of Base Salary, payable in the year following the
performance year, customarily in March, upon meeting the applicable performance
criteria established by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”). You must remain continuously employed
through the bonus payment date to receive any bonus. Performance criteria for
the 2017 Annual Bonus will be determined within 45 days after your joining the
Company. Your 2017 bonus, if any, will be prorated based upon your start date.
Any bonus shall be subject to the terms of any applicable incentive compensation
plan adopted by the Company.

Benefits:
You will be eligible for the standard Laureate United States employee benefits
package on the first day of the month following one full calendar month of
employment. The Company reserves the right to add, terminate and/or amend any
employee benefit plans, policies, programs and/or arrangements from time to time
in accordance with the terms thereof and applicable law.



Vacation:
4 weeks / 20 days paid vacation, which will accrue at the rate of 13.34 hours
per month.



Long Term Incentive (LTI): Subject to the approval of the Compensation
Committee, as soon as practicable after your start date, Laureate will grant to
you a long term incentive award to be valued at 100% of your base salary on the
date of grant, with the award to be determined by the Compensation Committee as
a mix of (i) restricted stock units; (ii) performance share units; and/or (iii)
stock options, each with respect to the Company’s Class A common stock, par
value $0.004 per share (the “Class A Common Stock”). The number of restricted
stock units or performance share units will be determined by dividing the target
value for such units by the Class A Common Stock’s fair market value on the
grant date and the number of any stock options will be determined using the
Company’s standard Black-Scholes valuation and assumptions applied on the date
of grant. The exercise price of any stock options will be equal to the fair
market value of the Class A Common Stock on the grant date. Awards will be
subject to the terms and conditions of the Company’s Amended and Restated 2013
Long-Term Incentive Plan (the “Plan”) and one or more award agreements that you
must sign and accept, which will include time and/or performance-based vesting.
The Compensation Committee will consider additional equity awards to you in
future years.


Relocation:
The Company will provide relocation assistance for you and your family, subject
to the terms of the Company’s relocation policy. Laureate’s Human Resources
department will assist you with your relocation activities and will work with
the Company’s relocation provider to process relocation related expense
reimbursement. Relocation assistance includes:



•
Five days of destination services to assist with area orientation, home finding,
and settling in

•
Final move of household goods from Philadelphia to Baltimore, MD

•
Reimbursement of final move train fare, mileage, meals and incidentals incurred
during final trip, for you and your family, to Baltimore, MD

•
Temporary living reimbursement for up to 15 days

•
Housing allowance of $2,000 net for up to 12 months

•
A miscellaneous, non-accountable allowance of $10,000 net, to be used for any
relocation expenses you may incur upon relocating to the Baltimore area

•
Payment or reimbursement of all taxes on your relocation benefits (by December
31 of the year following the year in which you remit the taxes)

•
If you leave the Company, or are terminated for Cause (as defined in the Plan)
within 12 months after receiving any assistance, you are responsible for
reimbursing the Company 100% of the relocation costs.



Severance:
Subject to approval of the Compensation Committee, if your employment with the
Company is terminated by the Company for reasons other than Cause (as defined in
the Plan) or your disability (as determined by the Company), subject to your
execution and non-revocation of a release of claims in a form provided by the
Company, so that it becomes effective by the 60th day after your termination of
employment, and your continued compliance with the NDA, you will be eligible to
receive severance in an amount equal to two times your then current Base Salary
on the date of such termination. Such amount shall be paid in equal installments
according to the Company’s regular payroll schedule over the twelve (12) month
period following the date of termination; provided, however, that each
installment due during the first 60 days after the date of termination shall be
paid with the first installment due after such 60 days.



Section 409A; Tax:
This offer letter is intended to comply with Section 409A of the Internal
Revenue Code ("Section 409A") or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of this offer letter, payments provided under this offer letter may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this offer letter that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this offer letter shall be treated as a separate payment. Any
payments to be made under this offer letter upon a termination of employment
shall only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this offer letter comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.



Notwithstanding any other provision of this offer letter, if any payment or
benefit provided to you in connection with termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and you are determined to be a “specified employee” as defined
in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid
until the first payroll date to occur following the six-month anniversary of
your termination date (the “Specified Employee Payment Date”) or, if earlier, on
the date of your death. The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date shall be paid to you in a
lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid in accordance with their original schedule.


With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to you, such reimbursement of expenses or provision of in-kind benefits
shall be subject to the following conditions: (1) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year; (2) the reimbursement of an
eligible expense shall be made no later than the end of the year after the year
in which such expense was incurred; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.


Compensation paid by the Company shall be reduced by applicable withholdings and
payroll taxes.


This letter will be governed by and construed in accordance with the laws of the
State of Maryland without giving effect to any choice of law provisions or
principles thereof.


People come to us because we think differently. We teach bigger thinking. We
foster game changers. We light fuses on ideas that take off. We are Laureate and
we are transforming the world of education for the better. We welcome your
spark!


Please indicate your acceptance of this offer by signing in the space provided
below and returning it to my attention, retaining a copy for your files.


By signing below, you confirm that you have no contractual commitments or other
legal obligations that would prohibit you from performing your duties for the
Company.


We are looking forward to you joining our team. If you have any unanswered
questions or if there is any way we can assist you further, please do not
hesitate to contact me.




Sincerely,


/s/ Luis Novelo




Luis Novelo
Vice President, Human Resources
Laureate Education, Inc.




Accepted: /s/ Victoria Silbey                     Date: August 16, 2017        










650 S. EXETER STREET • BALTIMORE, MD 21202 • TEL: (410) 843-6100 •
WWW.LAUREATE.NET
EAST\145070801.2 8/15/17
020471-000001